DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/7/2016, the requirements 35 U.S.C. 119 (a)-(d) are met.
Furthermore, the instant Application claims benefit as a continuation-in-part of the prior application 14/881,369 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Requirement for Restriction/Election in the reply filed on 10/7/22 is acknowledged. Applicant’s arguments are persuasive.  The Requirement for Restriction/Election has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ink cartridge comprising a casing with electrode unit is rotatable relative to the casing, does not reasonably provide enablement for any casing (other than that of an ink cartridge) with electrode unit is rotatable relative to it.  Specifically, claims 1 and 5 recite, respectively, “a casing to which an electrode unit, including a plurality of pad electrodes, is mounted” and “a casing to which an electrode unit, including a plurality of pad electrodes electrically connectable to the plurality of electrical connecting portions, is mounted”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Dependent claims are also rejected for incorporating the defects from their respective parent claims by dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation " the mounting direction ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gieskes et al. (U.S. 2007/0220741 A1).
Gieskes et al. teach the following claimed limitations:
Regarding independent Claim 1, a member comprising a casing (16, 18, §0017 and Fig. 1) to which an electrode unit (20, 26, §§0017, 0025 and Figs. 1-3), including a plurality of pad electrodes (44, §0026 and Fig. 3), is mounted, 
wherein the electrode unit is rotatable relative to the casing in a plane provided with the plurality of pad electrodes (Abstract, §§0016-0028 and Figs. 1-3).  
Regarding Claim 2, a first portion (e.g. 16, §0017 and Fig. 1), 
a second portion opposite to the first portion (e.g. 18, §0017 and Fig. 1), and 
a third portion (e.g. 12, §0017 and Fig. 1) connecting the first portion and the second portion with each other, as portions facing the outside of said member, wherein the electrode unit is provided in the third portion.  
Regarding Claim 4, wherein a gap is provided below the electrode unit, and between the casing and the electrode unit (Figs. 1-2).  
Regarding Claim 19, a recording apparatus comprising said member (Title; please note that a pick and place machine is a type of a recording apparatus).  
Regarding Claim 21, wherein the electrode unit is provided with a shaft hole, a shaft of the casing passes through the shaft hole, and the electrode unit rotates relative to the casing about the shaft as a rotational axis (Figs. 1, 3).  
Regarding independent Claim 5, a member mountable to a mounting portion including an ink receiving tube and a plurality of electrical connecting portions (e.g. contacts of a cable that connects to the bus connector 52, §§0021-0023 and Fig. 1; please note that the requirement for “a mounting portion including an ink receiving tube” places no further limitation on the structure of the member – which, can, for example, be glued to an inkjet printer in a random orientation, - and is, therefore, given no patentable weight with respect to the claimed member; please further note that a pick and place machine of Gleiskes et al. could, without limitation, pick an ink receiving tube), said member comprising: a casing (16, 18, §0017 and Fig. 1) to which an electrode unit (20, 26, §§0017, 0025 and Figs. 1-3), including a plurality of pad electrodes electrically connectable to the plurality of electrical connecting portions (44, §0026 and Fig. 3), is mounted, 
wherein the electrode unit is rotatable relative to the casing in a plane provided with the plurality of pad electrodes (Abstract, §§0016-0028 and Figs. 1-3).  
Regarding Claim 6, a first portion (e.g. 16, §0017 and Fig. 1), 
a second portion opposite to the first portion (e.g. 18, §0017 and Fig. 1), and 
a third portion (e.g. 12, §0017 and Fig. 1) connecting the first portion and the second portion with each other, as portions facing the outside of said member, wherein the electrode unit is provided in the third portion.  
Regarding Claim 8, wherein the plurality of pad electrodes are electrically connected to the electrical connecting portions by rotating the electrode unit relative to the casing (§§0021-0023 and Fig. 1).  
Regarding Claim 9, wherein a gap is provided below the electrode unit, and between the casing and the electrode unit (Figs. 1-2).  
Regarding Claim 22, wherein the electrode unit is provided with a shaft hole, a shaft of the casing passes through the shaft hole, and the electrode unit rotates relative to the casing about the shaft as a rotational axis (Figs. 1, 3).  
Regarding Claim 23 wherein a rotational axis of the electrode unit is substantially perpendicular to the mounting direction of the member (Figs. 1, 3).  Please note that “the mounting direction of the member” is not defined (see the rejection under 35 U.S.C §112, second paragraph, above) and can be chosen arbitrarily to read on this limitation.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (U.S. 2015/0340805 A1).
Jordan teaches the following claimed limitations:
Regarding independent Claim 1, a member comprising a casing (117, §0017 and Figs. 5-10) to which an electrode unit (401, §0104 and Figs. 9a-b), including a plurality of pad electrodes (121, §§0042, 0083, 0104, Claim 13 and Figs. 9a-b), is mounted, 
wherein the electrode unit is rotatable relative to the casing in a plane provided with the plurality of pad electrodes (Abstract, §§0014, 0053, 0092 and Figs. 7-8).  
Regarding Claim 3, wherein the electrode unit moves in a direction perpendicular to the plane by rotating the electrode unit relative to the casing (§§0095-0099 and Figs. 5-8).  
Allowable Subject Matter
Claims 10-18, 20 and 24-26 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 10-18, 20 and 24-26 is the inclusion of the limitations of an ink cartridge including a casing to which an electrode unit, including a plurality of pad electrodes, is mounted and configured to store ink therein, wherein the   electrode unit is rotatable relative to the casing in a plane provided with the plurality of pad electrodes. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 7 is the inclusion of the limitations of a member including a first portion which is a leading portion when the member is mounted on the mounting portion along a mounting direction, a second portion opposite to the first portion, and a third portion connecting the first portion and the second portion with each other, as portions facing an outside of the member, wherein the electrode unit is provided on the third portion wherein the electrode unit moves in a direction perpendicular to the plane by rotating relative to the casing. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853  

/MATTHEW LUU/              Supervisory Patent Examiner, Art Unit 2853